Judgment affirmed.

A suit against LaMotte was brought in a justice’s court, and the plaintiff' caused to be issued a summons of garnishment which was served on LaMotte’s employer, who made no answer, and judgment was rendered against him. He paid it to the constable, and it was entered satisfied. Immediately upon the payment, LaMotte notified the constable that the money so paid was his wages, and demanded that it be turned over to him, which demand was refused. LaMotte then filed in the justice’s court a claim for the money so paid, upon which-claim issue-was made and heard by the justice, who decided in favor of the plaintiff. LaMotte appealed to a jury, who found the fund subject to the judgment, which verdict and judgment still stand. LaMotte brought a rule against the constable, alleging that the garnishee owed him nothing other than for his wages as a laborer, that the answer to the garnishment could not have made any other debt nor developed any other fact, that these wages were not subject to garnishment, and that LaMotte was entitled to them whether in the hands of his employer or any one else, and the constable had no right to receive or withhold the money. The judge discharged the rule, and LaMotte excepted.